Citation Nr: 0408035	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-08 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran had active service from February 1942 to January 
1948.  He died in October 2001; the appellant is his 
surviving spouse. 

In November 2001, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In a November 2001 rating decision, the RO 
denied the claim.  The appellant disagreed with the November 
2001 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the appellant's 
substantive appeal in July 2002.  

The appellant's essential contention is that the veteran's 
death was caused by a kidney disorder, and that such disorder 
should be service connected.  The Board notes that service 
connection was denied for a kidney disorder in a September 
2000 rating decision, prior to the veteran's death.  However, 
a claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 20.1106 (2003).  Accordingly, 
the appellant's claim is treated as a new claim and not as an 
attempt to reopen the previously denied claim.


The appellant testified before the undersigned at a Travel 
Board hearing in November 2003.  The transcript of the 
hearing is associated with the claims folder.

For reasons addressed immediately below, this appeal is 
REMANDED to VBA via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

In September 2003, the appellant submitted additional 
evidence, including several articles on streptomycin and 
kidney damage.  The RO did not readjudicate this issue in 
light of the new evidence and did not issue an SSOC 
subsequent to its receipt.  While the appellant submitted 
additional evidence at her November 2003 hearing with a 
waiver of initial RO consideration, that waiver by its 
language applied only to the evidence submitted at the 
hearing and not to any other evidence.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should review the evidence of record, 
including the additional evidence 
obtained since the June 2003 SSOC, and 
readjudicate the appellant's claim of 
entitlement to service-connection for the 
cause of the veteran's death.  In so 
doing, VBA should accomplish any 
additional development it deems 
necessary.  If the claim remains denied, 
VBA should provide the appellant with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




